Citation Nr: 0018164	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-32 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left knee disability claimed to have resulted from surgery at 
a Department of Veterans Affairs (VA) medical facility in May 
1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
VA regional office (RO) in St. Petersburg, Florida, which 
denied the above claim. 

In December 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  At the hearing, 
the veteran submitted additional evidence.  As he has waived 
the RO's consideration of this evidence, the case need not be 
remanded to the RO for consideration and the issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1999).

The Board deemed that additional medical expertise was needed 
to render an equitable decision on the veteran's claim and in 
March 2000 requested a medical opinion from the Veterans 
Health Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a) (1999).  In conformance with 38 C.F.R. § 20.903 
(1999), the veteran and his representative were notified at 
the time the VHA opinion was initially sought by means of a 
March 2000 letter.  After the opinion was received at the 
Board, the representative was provided a copy and 60 days to 
submit any additional evidence or argument in response to the 
opinion.  See 38 C.F.R. § 20.903 (1999).  The veteran's 
representative submitted additional argument to the Board in 
June 2000.

In his substantive appeal, the veteran requested increased 
disability compensation for his service-connected right knee 
condition.  This issue has not been adjudicated by the RO, 
and it is not inextricably intertwined with the claim before 
the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, this issue is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  On May 27, 1992, the veteran underwent surgery at a VA 
facility for a ruptured left patella tendon.

2.  On June 8, 1995, the veteran underwent debridement and 
irrigation for osteomyelitis of the left patella.

3.  The veteran's claim for entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability of the left knee as the result of VA surgical 
treatment was received by VA in March 1996.

4.  There is competent lay and medical evidence indicating 
that the veteran experienced drainage from the left knee 
incision site between May 1992 and June 1995.

5.  The medical evidence indicates that it is as likely as 
not that the osteomyelitis was a post-operative complication 
of the left knee surgery performed at a VA facility in 1992, 
and that this outcome would not have been different even if 
it were clearly established that the veteran diligently 
sought follow up treatment for left knee difficulties 
following this surgery.


CONCLUSION OF LAW

The veteran has additional left knee disability that as 
likely as not resulted from VA treatment in May 1992, and 
benefits are therefore granted under the provisions of 38 
U.S.C.A. § 1151.  38 U.S.C.A. §§ 1151 and 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.358, and 3.800 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The medical evidence prior to 1992, including the veteran's 
service medical records, showed intermittent complaints of 
left knee pain.  However, no diagnosis of a chronic left knee 
condition was rendered, and x-rays of the left knee in 1990 
were reported as normal.

On May 26, 1992, the veteran was admitted to the VA Medical 
Center (VAMC) in St. Louis, Missouri, where he underwent 
surgical repair of a left patellar tendon rupture on May 27, 
1992.  Post-operatively he did well, and there is no 
indication of any post-operative complication or infection in 
the hospital records.  The veteran was discharged on May 30, 
1992, with instructions to return to the orthopedic clinic in 
one week for follow-up.  There is no record that follow-up 
was conducted.

The veteran alleges he presented for treatment at the VA 
orthopedic clinic for ongoing wound infection in 1992, 1993, 
and 1994; however, there are no available clinical records of 
these visits.  He has submitted a VA appointment card 
reflecting appointments with orthopedics in June 1992, 
January 1993, February 1993, and January 1995.  Available VA 
medical records from the period of 1992 and 1993 show that 
the veteran was seen on occasion for unrelated medical 
problems.  

The report of VA examination conducted in July 1992 noted 
that the veteran's left knee could not be examined due to 
swelling in the upper leg, the knee, and the lower leg.  The 
examiner also noted that the veteran had drainage or 
infection coming out of the incision which was on the 
anterior surface of the left knee for which he was being 
followed at the VA Orthopedic Clinic.  

VA medical records dated show the veteran was seen in 
November 1994 for complaints of swelling and drainage from 
the left knee at the site of the prior surgery.  Examination 
showed minimal edema with a small amount of yellowish 
discharge over the wound site.  The joint was warm to the 
touch.  X-rays were reported as negative; however, the x-ray 
report noted that the lucent areas adjacent to the wires in 
the patella and proximal tibia had increased slightly.  The 
examiner's assessment was rule-out localized skin infection.  
The veteran was prescribed medication.  It was noted that he 
could not wait to be seen by orthopedics, and he left against 
medical advice.  It was subsequently noted in January and 
March 1995 that the veteran failed to report for scheduled 
appointments.

In May 1995, the veteran was diagnosed with Methicillin 
resistant Staph infection of the left knee, and x-ray and 
bone scan revealed osteomyelitis of the patella.  In June 
1995, he underwent surgery at St. Peters Hospital in 
Missouri, which involved debridement and irrigation of the 
joint curettage and removal of wire from the left patella.  
The pre- and post-operative diagnoses were osteomyelitis of 
the left patella, status post patellar tendon repair.  The 
veteran maintains that the osteomyelitis shown in 1995 
resulted from the 1992 surgery on his left knee.

Pursuant to 38 U.S.C.A. § 1151, when a veteran has additional 
disability not the result of his own willful misconduct or 
failure to follow instructions, and the disability was caused 
by VA hospital care, medical or surgical treatment, then 
compensation shall be awarded in the same manner as if the 
additional disability was service-connected.  See also 38 
C.F.R. §§ 3.358(a) and 3.800(a) (1996).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition resulting from the 
disease or injury.  38 C.F.R. § 3.358(b)(1) (1996).  
Compensation is not payable if additional disability is a 
result of the continuance or natural progress of the injury 
or disease for which the veteran was hospitalized and/or 
treated.  38 C.F.R. § 3.358(b)(2) (1996).  Further, the 
additional disability must actually result from VA 
hospitalization or medical or surgical treatment, and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1) 
(1996).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. 
§ 3.358(c)(3) (1996).  "Necessary consequences" are those 
that are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  Id.  
Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
is not compensable.  38 C.F.R. § 3.358(c)(4) (1996).

Earlier interpretations of the pertinent statute and 
regulations required evidence of negligence on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event, to establish entitlement to 38 U.S.C.A. § 
1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  
Those provisions were invalidated by the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (Court), in Gardner v. Derwinski, 
1 Vet. App. 584 (1991).  The Gardner decision was affirmed by 
both the United States Court of Appeals for the Federal 
Circuit, see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
and the United States Supreme Court, see Brown v. Gardner, 
513 U.S. 115 (1994).

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective 
November 25, 1991, the date the Gardner decision was issued 
by the Court.  60 Fed. Reg. 14,222 (March 16, 1995).  
Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 
Supp. 1997); see also VAOPGCPREC 40-97.

Since the claim in this case was filed before October 1997, 
it must be adjudicated in accordance with the earlier version 
of 38 U.S.C.A. § 1151.  Thus, neither evidence of an 
unforeseen event nor evidence of VA negligence is required in 
order for this claim to be granted.

A claimant seeking benefits under any law administered by VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  A well-grounded claim is one that is 
meritorious on its own or capable of substantiation.  The 
threshold question here, as in any claim for VA benefits, is 
whether the claim is well grounded.  See Ross v. Derwinski, 3 
Vet. App. 141, 144 (1992). 

The requirements for a well-grounded claim under section 1151 
are:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence, 
of incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
the asserted injury or disease and the current disability.  
See Jones v. West, 12 Vet. App. 460, 463-4 (1999).  A claim 
for benefits under the provisions of 38 U.S.C.A. § 1151 must 
be supported by medical evidence of additional disability 
that resulted from VA hospitalization, or medical or surgical 
treatment.  Jimison v. West, 13 Vet. App. 75, 77-78 (1999).

The record does not establish the extent of the veteran's 
current left knee disability.  However, he clearly had 
osteomyelitis of the left patella that required surgical 
intervention, and VA's Rating Schedule indicates that even 
inactive osteomyelitis can be assigned a compensable rating 
in certain situations.  38 C.F.R. § 4.71a, Diagnostic Code 
5000 (1999).  Accordingly, it is concluded that the residuals 
of osteomyelitis and treatment therefor are an additional 
disability of the left knee over that which preexisted its 
onset, including the patellar tendon rupture and repair in 
May 1992.

There is medical evidence suggesting that the osteomyelitis 
of the left patella resulted from the VA surgery in May 1992.  
The veteran underwent a VA examination in November 1996, to 
address the nature, extent, and etiology of any left lower 
extremity disability incurred as a result of or due to his 
May 1992 surgery.  The examiner was requested to comment upon 
the relationship, if any, between the diagnosis of 
osteomyelitis of the left patella requiring surgical 
intervention in 1995 and the prior surgery performed by the 
VA in May 1992.  The examiner opined that, "[I]t is 
certainly possible that the osteomyelitis of the left patella 
was a late postoperative complication of the patella repair 
done in 1992."  Also, the surgeon who conducted the surgery 
in 1995 diagnosed osteomyelitis of the left patella status 
post patellar tendon repair, which suggests a causal 
relationship between the two conditions.  Assuming the 
credibility of the evidence solely for purposes of 
determining whether the claim is well grounded, the veteran 
has submitted a plausible claim.

Since the veteran has presented a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the veteran was provided an appropriate VA 
examination.  There is no indication of private medical 
records that the RO did not obtain, and every effort was made 
to obtain all of the veteran's VA treatment records.  
Sufficient evidence is of record to decide the veteran's 
claim favorably.  Therefore, no further assistance is 
required.

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The evaluation of credibility and weight applies to 
the medical evidence before the Board.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  

Under the law set forth above, benefits are payable "as if" 
the additional disability was service-connected, unless the 
evidence shows that it was a necessary consequence of the 
treatment provided, was due to the natural progress of the 
disorder which prompted the treatment, or was merely 
coincidental with the hospitalization in question.  There is 
no evidence showing that the osteomyelitis of the left 
patella it was a "necessary consequence" of the 1992 
surgery or due to the "natural progress" of the left 
patella tendon rupture that precipitated that surgery.  There 
is no indication that the veteran received substandard care 
from VA.  Nevertheless, the law applicable to this claim 
after the Gardner decision is such that the lack of evidence 
of any negligence or lack of proper skill on the part of VA 
caregivers does not preclude entitlement to compensation 
under 38 U.S.C.A. § 1151.

Compensation is also not payable under the provisions of 38 
U.S.C.A. § 1151 if the additional disability resulted from 
the veteran's failure to follow instructions.  The basis of 
the RO's denial of this claim was that the osteomyelitis of 
the left patella developed as a result of the veteran's 
failure to obtain timely medical treatment for the wound 
drainage after the 1992 surgery.  There is some question as 
to the role the veteran's conduct may have played in the 
development of the osteomyelitis.  Other than the November 
1994 notation, there are no medical records showing that the 
veteran sought treatment for the wound drainage that he 
maintains was present, almost constantly, for three years.  
In November 1994, x-rays did not clearly show osteomyelitis.  
The veteran left the clinic against medical advice, and there 
is no medical evidence showing that he again sought treatment 
until May 1995, despite being told of the necessity of doing 
so.  However, the veteran and his wife testified at the 
December 1999 hearing that the veteran, in fact, did attend 
follow-up treatment appointments.  The veteran also testified 
that, on at least one such occasion, the files of a different 
veteran with a similar name were present at the time of 
treatment.  He also testified that the wound site on the left 
knee would briefly close and later reopen, with drainage, 
during this interim period.

Perhaps some of the veteran's additional disability may have 
resulted from his failure to seek treatment sooner or to keep 
all recommended follow-up appointments.  However, the Board 
is not competent to speculate as to this question of medical 
etiology, or cause-and-effect, in a claim for disability 
benefits without a solid foundation in the record, grounded 
in medical evidence.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Although it is certainly possible that the veteran's conduct 
contributed in some way to the development of osteomyelitis, 
there is no medical evidence establishing the extent of that 
"possibility," and the Board cannot initially make that 
determination. 

The Board is unwilling, in this case, to ascribe the 
veteran's additional disability resulting from osteomyelitis 
and treatment therefor to his failure to follow instructions 
when there is medical evidence showing drainage from the 
surgical wound in both July 1992, shortly after surgery, and 
November 1994, which supports the veteran's testimony, and 
the lay statement from his wife, that he continuously had 
difficulty with drainage from the left knee in the three 
years between his surgery and the diagnosis of osteomyelitis.  
In the circumstances of this case, it is equally possible 
that this was a "late postoperative complication" of the 
1992 VA surgery, as the 1996 VA examiner concluded.  
Moreover, the May 2000 VHA opinion indicated that it is not 
possible to say whether the ultimate outcome would have been 
different had the veteran undergone regular treatment, and it 
is, therefore, at least as likely as not that the 
osteomyelitis diagnosed in 1995 was proximately due to or the 
result of VA hospitalization and treatment in 1992 for 
patella tendon rupture.  The VHA medical expert went on to 
state, "[h]ad [the veteran] not had this surgery, he would 
likely not have developed the infection."

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, such as, in this 
case, whether the osteomyelitis of the left patella developed 
as a result of the veteran's failure to seek medical 
treatment or was a consequence of the 1992 surgery, the 
benefit of the doubt shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1996).  
Having reviewed the evidence in this case, the Board 
concludes that the facts presented in the record warrant the 
application of the reasonable doubt doctrine.  The medical 
evidence and opinions of record establish that it is at least 
as likely as not that the veteran incurred some additional 
disability of the left knee from osteomyelitis and treatment 
therefor as the result of VA surgery in May 1992.   
Therefore, the Board concludes, resolving every reasonable 
doubt in favor of the veteran, that the left knee disability 
claimed by the veteran under 38 U.S.C.A. § 1151, that is, 
residuals of osteomyelitis of the left patella, are shown to 
proximately result from VA medical treatment.  Accordingly, 
entitlement to benefits under section 1151 is granted.  

It will be the responsibility of the RO to determine, in 
assigning an appropriate disability rating, the extent to 
which the left knee disability is compensable under the 
Schedule for Rating Disabilities.  The Board notes that any 
disability compensation benefits awarded to the veteran under 
38 U.S.C.A. § 1151 must be offset by the entire amount of the 
settlement he received pursuant to his Federal Tort Claims 
Act claim.  VAOPGCPREC 7-94 (O.G.C. Prec. 7-94).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left knee disability claimed to have resulted from surgery at 
a Department of Veterans Affairs (VA) medical facility in May 
1992 is granted.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 

